This case comes into this court by petition in error from the judgment of the Court of Appeals of Cuyahoga county, affirming the judgment of the court of common pleas, wherein the action of the state board of pharmacy in refusing *Page 581 
to renew Gafford's certificate authorizing him to practice pharmacy in the state of Ohio was held to be an abuse of discretion, and said board was ordered forthwith to issue to the applicant a renewal of his certificate authorizing him to practice pharmacy in this state.
The action of the board in refusing to issue such certificate was pursuant to the authority vested in it by the provisions of Section 1307, General Code, and was based upon the conceded fact that the applicant had theretofore entered a plea of guilty to a charge of feloniously conspiring to violate the National Prohibition Act, and also aiding in defrauding the government of large sums of money accruing as taxes upon whiskey which was diverted from non-beverage to beverage purposes, and was thereupon committed to the federal prison for the period of one year and a day on each of the two counts.
Cognizance is taken of the federal statutes imposing punishment which stamps this violation as a felony. Under the conceded facts it was error to hold that, in refusing the applicant a certificate to continue the practice of a profession which would afford him continued opportunity to similarly violate the law, the state board of pharmacy had abused the discretion confided in it by statute.
Judgment reversed.
MARSHALL, C.J., KINKADE, MATTHIAS and DAY, JJ., concur.
  ALLEN, J., not participating. *Page 582